EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Tomsa on 5/25/2021.

The application has been amended as follows: 
Rejoin claims 1-6.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Ehrmantraut (US 2017/0331323). Ehrmantraut discloses a significant amount of the instant claimed invention in independent claims 1 and 7. However, Ehrmantraut discloses switching between the batteries as determined by the state of charge (SoC) ([0033]). Whereas the instant claimed invention, switch the batteries in and out of the battery module through the battery switches as determined at least in part but the ratio parameter of the battery. Wherein, the instant claimed invention defines the ratio parameter is equal to the state of charge (SoC) divided by the closed circuit voltage (CCV). Thus, the method for reconfiguring a battery system (Claim 1) and a reconfigurable battery system (Claim 7) using a different . 

Contact Information 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/BRIAN R OHARA/Examiner, Art Unit 1724